1)ISN1ISS;   Opinion   issued September 27, 2012




                                                 In The
                                 uitrt uf Apprahi
                          iftIi itrirt uf rxa at Iallai
                                         No. 05-12-00215-CV


                                   LUCILLE SMITH, Appellant

                                                   V.

                             ZURICH NORTH AMERICA, Appellee


                                On Appeal from the Justice Court
                                       Dallas County, Texas
                               Justice Court Cause No. JP0800409P


                               MEMORANDUM OPINION
                            Before Justices Morris, Francis, and Murphy
                                    Opinion By Justice Francis

        Appearing pro se, Lucille Smith appeals the justice court’s judgment. Because an appeal

from ajustice court lies in either the county or district court. not the court of appeals. we questioned

ourjurisdiction over this appeal and directed Smith to file a letter brief addressing our concern. See

TEX. Civ. PRAc. & REM. CODE ANN. § 51.001 (West 2008); Tejas Elevator Co. v. ConcordE/eva/or,

Inc., 982 S.W.2d 578, 578 (Tex. App.—Dailas 1998, no pet.) (mem. op.).                Smith complied,

responding that the appeal should be heard in this Court because appellee Zurich North America ‘is

located.., in Dallas” and a “Dallas small claims court heard [hen small claim in Dallas.” Although

directed to file a response to Smith’s letter brief, Zurich failed to do so.

        Our jurisdiction is fundamental and, subject to a few mostly statutory exceptions, can only
be invoked by the timely tiling of a notice of appeal Iiom a final judgment of a district or count

court. See TFx. CR. PR. & REM. ConE      ANN   § 51 .012 (West Supp. 201 2) Lehinann v. Jiar—( on
Corp., 39 S,W.3d 191. 195 (Tex. 2001); Carzav. H/hernia Nat’l Bank, 227 S.W.3d 233, 232 (Tex.

App.—Houston [1St Disti 2007, no pet.); K & S Interest   i’.   Tex. Am. Bank/Dallas, 749 S.W.2d 887,

890 (Tex. App.—Dallas 1988. writ denied). Smiths appeal trom thejustice          court   does not invoke

our jurisdiction. Accordingly. we dismiss the appeal. See TEx. R. App. P. 42.3(a); Te/as. 982
S.W.2d at 579.




                                                                        I CI S
                                                    JUSTICE

12021SF .P05
                                         Appezt1
                                  (nurt tif
                       fiftI! 1itrirt ut iixai at Da11a
                                       JUDGMENT
LUCiLLE SM1T 11. Appellant                        Appeal from the Justice Court of Dallas
                                                  County, Texas. (Tr.Ct.No. JP0800409P).
No. O5-l2OO2l5-CV            V.                   Opinion delivered by Justice Francis, Justices
                                                  Morris and Murphy participating.
ZURICH NORTH AMERICA, Appellee


        In accordance with this Court’s opinion of this date, we DISMISS the appeal. We ORDER
that appellee ZURICIl NORTH AMERICA recover its costs, if any, of this appeal from appellant
LUCILLE SMITH.


Judgment entered September 27. 2012.




                                                  MOLLY          iC IS
                                                  JUSTICE